Exhibit 10.1

 

EGALET CORPORATION
Shares of Common Stock

(par value $0.001 per share)

 

Controlled Equity OfferingSM

 

Sales Agreement

 

July 2, 2015

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

Egalet Corporation, a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with Cantor Fitzgerald & Co. (the “Agent”), as
follows:

 

1.                                      Issuance and Sale of Shares.  The
Company agrees that, from time to time during the term of this Agreement, on the
terms and subject to the conditions set forth herein, it may issue and sell
through the Agent, shares of common stock of the Company, par value $0.001 per
share (the “Common Stock”) with an aggregate offering price of up to $30.0
million (the “Placement Shares”); provided, however, that in no event shall the
Company issue or sell through the Agent such number or dollar amount of
Placement Shares that would (a) exceed the number or dollar amount of shares of
Common Stock registered on the effective Registration Statement (defined below)
pursuant to which the offering is being made, (b) exceed the number of
authorized but unissued shares of Common Stock, (c) exceed the number or dollar
amount of shares of Common Stock permitted to be sold under Form S-3 (including
General Instruction I.B.6 thereof, if applicable), (d) exceed the number or
dollar amount of shares of Common Stock for which the Company has filed a
Prospectus Supplement (defined below) or (e) exceed the aggregate dollar amount
of Placement Shares (the lesser of (a), (b), (c), (d) and (e), the “Maximum
Amount”).  Notwithstanding anything to the contrary contained herein, the
parties hereto agree that compliance with the limitations set forth in this
Section 1 on the amount of Placement Shares issued and sold under this Agreement
shall be the sole responsibility of the Company and that Agent shall have no
obligation in connection with such compliance.  The issuance and sale of
Placement Shares through Agent will be effected pursuant to the Registration
Statement (as defined below) filed by the Company and declared effective by the
Securities and Exchange Commission (the “Commission”) on May 6, 2015, although
nothing in this Agreement shall be construed as requiring the Company to use the
Registration Statement to issue Common Stock.

 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended (the “Securities Act”) and the rules and regulations
thereunder (the “Securities Act Regulations”), with the Commission a
registration statement on Form S-3 (File No. 333-202807), including a base
prospectus, relating to certain securities, including the Placement Shares to be
issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the

 

--------------------------------------------------------------------------------


 

Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules and regulations thereunder.  The Company has prepared a prospectus or a
prospectus supplement to the base prospectus included as part of the
registration statement, which prospectus or prospectus supplement relates to the
Placement Shares to be issued from time to time by the Company (the “Prospectus
Supplement”).  The Company will furnish to the Agent, for use by the Agent,
copies of the prospectus included as part of such registration statement, as
supplemented by the Prospectus Supplement, relating to the Placement Shares to
be issued from time to time by the Company.  The Company may file one or more
additional registration statements from time to time that will contain a base
prospectus and related prospectus or prospectus supplement, if applicable (which
shall be a Prospectus Supplement), with respect to the Placement Shares.  Except
where the context otherwise requires, such registration statement(s), including
all documents filed as part thereof or incorporated by reference therein, and
including any information contained in a Prospectus (as defined below)
subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act Regulations or deemed to be a part of such registration statement
pursuant to Rule 430B of the Securities Act Regulations, is herein called the
“Registration Statement.”  The base prospectus or base prospectuses, including
all documents incorporated therein by reference, included in the Registration
Statement, as it may be supplemented by the Prospectus Supplement, in the form
in which such prospectus or prospectuses and/or Prospectus Supplement have most
recently been filed by the Company with the Commission pursuant to
Rule 424(b) under the Securities Act Regulations, together with the then issued
Issuer Free Writing Prospectus(es), is herein called the “Prospectus.”

 

Any reference herein to the Registration Statement, any Prospectus Supplement,
Prospectus or any Issuer Free Writing Prospectus (defined below) shall be deemed
to refer to and include the documents, if any, incorporated by reference therein
(the “Incorporated Documents”), including, unless the context otherwise
requires, the documents, if any, filed as exhibits to such Incorporated
Documents. Any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, any Prospectus
Supplement, the Prospectus or any Issuer Free Writing Prospectus shall be deemed
to refer to and include the filing of any document under the Exchange Act on or
after the most-recent effective date of the Registration Statement, or the date
of the Prospectus Supplement, Prospectus or such Issuer Free Writing Prospectus,
as the case may be, and incorporated therein by reference.  For purposes of this
Agreement, all references to the Registration Statement, the Prospectus or to
any amendment or supplement thereto shall be deemed to include the most recent
copy filed with the Commission pursuant to its Electronic Data Gathering
Analysis and Retrieval System, or if applicable, the Interactive Data Electronic
Application system when used by the Commission (collectively, “EDGAR”).

 

2.                                      Placements.  Each time that the Company
wishes to issue and sell Placement Shares hereunder (each, a “Placement”), it
will notify the Agent by email notice (or other method mutually agreed to in
writing by the parties) of the number of Placement Shares to be issued, the time
period during which sales are requested to be made, any limitation on the number
of Placement Shares that may be sold in any one day and any minimum price below
which sales may not be made (a “Placement Notice”), the form of which is
attached hereto as Schedule 1.  The Placement Notice shall originate from any of
the individuals from the Company set forth on Schedule 3 (with a copy to each of
the other individuals from the Company listed on such schedule), and shall be
addressed to each of the individuals from the Agent set forth on

 

2

--------------------------------------------------------------------------------


 

Schedule 3, as such Schedule 3 may be amended from time to time.  The Placement
Notice shall be effective unless and until (i) the Agent declines to accept the
terms contained therein for any reason, in its sole discretion, which must be
declined in writing (including e-mail) within two (2) business days of its
receipt thereof, (ii) the entire amount of the Placement Shares thereunder have
been sold, (iii) the Company suspends or terminates the Placement Notice or
(iv) this Agreement has been terminated under the provisions of Section 12.  The
amount of any discount, commission or other compensation to be paid by the
Company to Agent in connection with the sale of the Placement Shares shall be
calculated in accordance with the terms set forth in Schedule 2.  It is
expressly acknowledged and agreed that neither the Company nor the Agent will
have any obligation whatsoever with respect to a Placement or any Placement
Shares unless and until the Company delivers a Placement Notice to the Agent and
the Agent does not decline such Placement Notice pursuant to the terms set forth
above, and then only upon the terms specified therein and herein.  In the event
of a conflict between the terms of this Agreement and the terms of a Placement
Notice, the terms of the Placement Notice will control.

 

3.                                      Sale of Placement Shares by Agent. 
Subject to the provisions of Section 5(a), the Agent, for the period specified
in the Placement Notice, will use its commercially reasonable efforts consistent
with its normal trading and sales practices and applicable state and federal
laws, rules and regulations and the rules of the NASDAQ Global Market (the
“Exchange”), to sell the Placement Shares up to the amount specified, and
otherwise in accordance with the terms of such Placement Notice.  The Agent will
provide written confirmation to the Company no later than the opening of the
Trading Day (as defined below) immediately following the Trading Day on which it
has made sales of Placement Shares hereunder setting forth the number of
Placement Shares sold on such day, the compensation payable by the Company to
the Agent pursuant to Section 2 with respect to such sales, and the Net Proceeds
(as defined below) payable to the Company, with an itemization of the deductions
made by the Agent (as set forth in Section 5(b)) from the gross proceeds that it
receives from such sales.  Subject to the terms of the Placement Notice, the
Agent may sell Placement Shares by any method permitted by law deemed to be an
“at-the-market” offering as defined in Rule 415 of the Securities Act
Regulations, including without limitation sales made directly on the Exchange,
on any other existing trading market for the Common Stock or to or through a
market maker.  Subject to the terms of a Placement Notice, the Agent may also
sell Placement Shares by any other method permitted by law, including but not
limited to in privately negotiated transactions with the prior written consent
of the Company.  “Trading Day” means any day on which Common Stock is traded on
the Exchange.  During the term of this Agreement, neither Agent nor any of its
affiliates or subsidiaries shall engage in (i) any short sale of any security of
the Company, as defined in Regulation SHO, (ii) any sale of any security of the
Company that Agent does not own or any sale which is consummated by the delivery
of a security of the Company borrowed by, or for the account of, Agent or
(iii) any market making, bidding, stabilization or other trading activity with
regard to the Common Stock or related derivative securities if such activity
would be prohibited under Regulation M or other anti-manipulation rules under
the Securities Act. The Company acknowledges and agrees that (1) there can be no
assurance that Agent will be successful in selling Placement Shares, (2) Agent
will incur no liability or obligation to the Company or any other person or
entity if it does not sell Placement Shares for any reason other than a failure
by Agent to use its commercially reasonable efforts consistent with its normal
trading and sales practices and applicable law and regulations to sell such
Placement Shares as required under this Agreement and (3) Agent shall

 

3

--------------------------------------------------------------------------------


 

be under no obligation to purchase Placement Shares on a principal basis
pursuant to this Agreement, except as otherwise agreed in writing by Agent and
the Company.

 

4.                                      Suspension of Sales.  The Company or the
Agent may, upon notice to the other party in writing (including by email
correspondence to each of the individuals of the other party set forth on
Schedule 3, if receipt of such correspondence is actually acknowledged by any of
the individuals to whom the notice is sent, other than via auto-reply) or by
telephone (confirmed immediately by verifiable facsimile transmission or email
correspondence to each of the individuals of the other party set forth on
Schedule 3), suspend any sale of Placement Shares (a “Suspension”); provided,
however, that such suspension shall not affect or impair any party’s obligations
with respect to any Placement Shares sold hereunder prior to the receipt of such
notice.  While a Suspension is in effect any obligation under Sections 7(l),
7(m), and 7(n) with respect to the delivery of certificates, opinions, or
comfort letters to the Agent, shall be waived. Each of the parties agrees that
no such notice under this Section 4 shall be effective against any other party
unless it is made to one of the individuals named on Schedule 3 hereto, as such
Schedule may be amended from time to time.

 

5.                                      Sale and Delivery to the Agent;
Settlement.

 

(a)                                 Sale of Placement Shares.  On the basis of
the representations and warranties herein contained and subject to the terms and
conditions herein set forth, upon the Agent’s acceptance of the terms of a
Placement Notice, and unless the sale of the Placement Shares described therein
has been declined, suspended, or otherwise terminated in accordance with the
terms of this Agreement, the Agent, for the period specified in the Placement
Notice, will use its commercially reasonable efforts consistent with its normal
trading and sales practices and applicable law and regulations to sell such
Placement Shares up to the amount specified, and otherwise in accordance with
the terms of such Placement Notice.  The Company acknowledges and agrees that
(i) there can be no assurance that the Agent will be successful in selling
Placement Shares, (ii) the Agent will incur no liability or obligation to the
Company or any other person or entity if it does not sell Placement Shares for
any reason other than a failure by the Agent to use its commercially reasonable
efforts consistent with its normal trading and sales practices and applicable
law and regulations to sell such Placement Shares as required under this
Agreement and (iii) the Agent shall be under no obligation to purchase Placement
Shares on a principal basis pursuant to this Agreement, except as otherwise
agreed by the Agent and the Company in writing.

 

(b)                                 Settlement of Placement Shares.  Unless
otherwise specified in the applicable Placement Notice, settlement for sales of
Placement Shares will occur on the third (3rd) Trading Day (or such earlier day
as is industry practice for regular-way trading) following the date on which
such sales are made (each, a “Settlement Date”).  The Agent shall notify the
Company of each sale of Placement Shares on the date of such sale.  The amount
of proceeds to be delivered to the Company on a Settlement Date against receipt
of the Placement Shares sold (the “Net Proceeds”) will be equal to the aggregate
sales price received by the Agent, after deduction for (i) the Agent’s
commission, discount or other compensation for such sales payable by the Company
pursuant to Section 2 hereof, and (ii) any transaction fees imposed by any
governmental or self-regulatory organization in respect of such sales.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Delivery of Placement Shares.  On or before
each Settlement Date, the Company will, or will cause its transfer agent to,
electronically transfer the Placement Shares being sold by crediting the Agent’s
or its designee’s account (provided the Agent shall have given the Company
written notice of such designee and such designee’s account information at least
one Trading Day prior to the Settlement Date) at The Depository Trust Company
through its Deposit and Withdrawal at Custodian System or by such other means of
delivery as may be mutually agreed upon by the parties hereto which in all cases
shall be freely tradable, transferable, registered shares in good deliverable
form.  On each Settlement Date, the Agent will deliver the related Net Proceeds
in same day funds to an account designated by the Company on, or prior to, the
Settlement Date.  The Company agrees that if the Company, or its transfer agent
(if applicable), defaults in its obligation to deliver Placement Shares on a
Settlement Date, the Company agrees that in addition to and in no way limiting
the rights and obligations set forth in Section 10(a) hereto, it will (i) hold
the Agent harmless against any loss, claim, damage, or expense (including
reasonable legal fees and expenses), as incurred, arising out of or in
connection with such default by the Company or its transfer agent (if
applicable) and (ii) pay to the Agent any commission, discount, or other
compensation to which it would otherwise have been entitled absent such default.

 

(d)                                 Denominations; Registration.  Certificates
for the Placement Shares, if any, shall be in such denominations and registered
in such names as the Agent may request in writing at least one full Business Day
(as defined below) before the Settlement Date.  The certificates for the
Placement Shares, if any, will be made available by the Company for examination
and packaging by the Agent in The City of New York not later than noon (New York
time) on the Business Day prior to the Settlement Date.

 

(e)                                  Limitations on Offering Size.  Under no
circumstances shall the Company cause or request the offer or sale of any
Placement Shares if, after giving effect to the sale of such Placement Shares,
the aggregate gross sales proceeds of Placement Shares sold pursuant to this
Agreement would exceed the lesser of (A) together with all sales of Placement
Shares under this Agreement, the Maximum Amount, (B) the amount available for
offer and sale under the then-effective Registration Statement and (C) the
amount authorized from time to time to be issued and sold under this Agreement
by the Company’s board of directors, a duly authorized committee thereof or a
duly authorized executive committee, and notified to the Agent in writing. 
Under no circumstances shall the Company cause or request the offer or sale of
any Placement Shares pursuant to this Agreement at a price lower than the
minimum price authorized from time to time by the Company’s board of directors,
a duly authorized committee thereof or a duly authorized executive committee,
and notified to the Agent in writing.

 

6.                                      Representations and Warranties of the
Company.  The Company represents and warrants to, and agrees with Agent that as
of the date of this Agreement and as of each Applicable Time (as defined below):

 

(a)                                 Registration Statement and Prospectus.  The
Company and the transactions contemplated by this Agreement meet the
requirements for and comply with the applicable conditions set forth in Form S-3
(including General Instructions I.A and I.B) under the Securities Act.  The
Registration Statement has been filed with the Commission and has been declared
effective by the Commission under the Securities Act.  The Prospectus Supplement
will name the Agent as the agent in the section entitled “Plan of Distribution.”
The Company has not

 

5

--------------------------------------------------------------------------------


 

received, and has no notice of, any order of the Commission preventing or
suspending the use of the Registration Statement, or threatening or instituting
proceedings for that purpose.  The Registration Statement and the offer and sale
of Placement Shares as contemplated hereby meet the requirements of Rule 415
under the Securities Act and comply in all material respects with said Rule. 
Any statutes, regulations, contracts or other documents that are required to be
described in the Registration Statement or the Prospectus or to be filed as
exhibits to the Registration Statement have been so described or filed.  Copies
of the Registration Statement, the Prospectus, and any such amendments or
supplements and all documents incorporated by reference therein that were filed
with the Commission on or prior to the date of this Agreement have been
delivered, or are available through EDGAR, to Agent and its counsel.  The
Company has not distributed and, prior to the later to occur of each Settlement
Date and completion of the distribution of the Placement Shares, will not
distribute any offering material in connection with the offering or sale of the
Placement Shares other than the Registration Statement and the Prospectus and
any Issuer Free Writing Prospectus (as defined below) to which the Agent has
consented.  The Common Stock is registered pursuant to Section 12(b) of the
Exchange Act and is currently listed on the Exchange under the trading symbol
“EGLT.”  The Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act, delisting the Common Stock from the Exchange, nor has the Company received
any notification that the Commission or the Exchange is contemplating
terminating such registration or listing.  To the Company’s knowledge, it is in
compliance with all applicable listing requirements of the Exchange.

 

(b)                                 No Misstatement or Omission.  The
Registration Statement, when it became or becomes effective, and the Prospectus,
and any amendment or supplement thereto, on the date of such Prospectus or
amendment or supplement, conformed and will conform in all material respects
with the requirements of the Securities Act.  At each Settlement Date, the
Registration Statement and the Prospectus, as of such date, will conform in all
material respects with the requirements of the Securities Act.  The Registration
Statement, when it became or becomes effective, did not, and will not, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not
misleading.  The Prospectus and any amendment and supplement thereto, on the
date thereof and at each Applicable Time (defined below), did not or will not
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  The documents incorporated by reference
in the Prospectus or any Prospectus Supplement did not, and any further
documents filed and incorporated by reference therein will not, when filed with
the Commission, contain an untrue statement of a material fact or omit to state
a material fact required to be stated in such document or necessary to make the
statements in such document, in light of the circumstances under which they were
made, not misleading.  The foregoing shall not apply to statements in, or
omissions from, any such document made in reliance upon, and in conformity with,
information furnished to the Company by Agent specifically for use in the
preparation thereof.

 

(c)                                  Conformity with Securities Act and Exchange
Act.  The Registration Statement, the Prospectus, any Issuer Free Writing
Prospectus or any amendment or supplement thereto, and the documents
incorporated by reference in the Registration Statement, the Prospectus or any
amendment or supplement thereto, when such documents were or are filed with the
Commission under the Securities Act or the Exchange Act or became or become

 

6

--------------------------------------------------------------------------------


 

effective under the Securities Act, as the case may be, conformed or will
conform in all material respects with the requirements of the Securities Act and
the Exchange Act, as applicable.

 

(d)                                 Financial Information.  The consolidated
financial statements of the Company included or incorporated by reference in the
Registration Statement and the Prospectus, together with the related notes and
schedules, present fairly, in all material respects, the consolidated financial
position of the Company and the Subsidiaries (as defined below) as of the dates
indicated and the consolidated results of operations, cash flows and changes in
stockholders’ equity of the Company for the periods specified (subject, in the
case of unaudited financial statements, to normal year-end audit adjustments).
Such financial statements complied as to form in all material respects with the
published requirements of the Securities Act and Exchange Act applicable thereto
as in effect as of the time of filing and have been prepared in conformity with
GAAP (as defined below) applied on a consistent basis (except (i) as otherwise
indicated therein, (ii) for such adjustments to accounting standards and
practices as are noted therein and (iii) in the case of unaudited interim
financial statements, to the extent they may exclude footnotes or may be
condensed or summary statements) during the periods involved; the other
financial and statistical data with respect to the Company and the Subsidiaries
(as defined below) contained or incorporated by reference in the Registration
Statement, the Prospectus and the Issuer Free Writing Prospectuses, if any, are
accurately and fairly presented in all material respects and prepared on a basis
consistent in all material respects with the financial statements (in the case
of financial data only) and books and records of the Company; there are no
financial statements (historical or pro forma) that are required to be included
or incorporated by reference in the Registration Statement, or the Prospectus
that are not included or incorporated by reference as required; the Company and
the Subsidiaries (as defined below) do not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations),
that are required to be described in the Registration Statement and the
Prospectus that are not described in the Registration Statement (excluding the
exhibits thereto), and the Prospectus; and all disclosures contained or
incorporated by reference in the Registration Statement, the Prospectus and the
Issuer Free Writing Prospectuses, if any, regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply in all material respects with Regulation G of the Exchange
Act and Item 10 of Regulation S-K under the Securities Act, to the extent
applicable.

 

(e)                                  Conformity with EDGAR Filing.  The
Prospectus delivered to Agent for use in connection with the sale of the
Placement Shares pursuant to this Agreement will be identical to the versions of
the Prospectus created to be transmitted to the Commission for filing via EDGAR,
except to the extent permitted by Regulation S-T.

 

(f)                                   Organization.  The Company and each of its
Subsidiaries are duly organized, validly existing as a corporation and in good
standing under the laws of their respective jurisdictions of organization.  The
Company and each of its Subsidiaries are duly licensed or qualified as a foreign
corporation for transaction of business and in good standing under the laws of
each other jurisdiction in which their respective ownership or lease of property
or the conduct of their respective businesses requires such license or
qualification, and have all corporate power and authority necessary to own or
hold their respective properties and to conduct their respective businesses as
described in the Registration Statement and the Prospectus, except where the
failure to be so qualified or in good standing or have such power or

 

7

--------------------------------------------------------------------------------


 

authority would not, individually or in the aggregate, have a Material Adverse
Effect.  For purposes of this Agreement, the term “Material Adverse Effect”
means a material adverse effect on or affecting the assets, business,
operations, earnings, properties, condition (financial or otherwise), prospects,
stockholders’ equity or results of operations of the Company and the
Subsidiaries taken as a whole, or prevent or materially interfere with
consummation of the transactions contemplated hereby.

 

(g)                                  Subsidiaries.  The subsidiaries set forth
on Schedule 4 (collectively, the “Subsidiaries”), are the Company’s only
significant subsidiaries (as such term is defined in Rule 1-02 of Regulation S-X
promulgated by the Commission).  Except as set forth in the Registration
Statement and in the Prospectus, the Company owns, directly or indirectly, all
of the equity interests of the Subsidiaries free and clear of any lien, charge,
security interest, encumbrance, right of first refusal or other restriction, and
all the equity interests of the Subsidiaries are validly issued and are fully
paid, nonassessable and free of preemptive and similar rights.  No Subsidiary is
currently prohibited, directly or indirectly, from paying any dividends to the
Company, from making any other distribution on such Subsidiary’s capital stock,
from repaying to the Company any loans or advances to such Subsidiary from the
Company or from transferring any of such Subsidiary’s property or assets to the
Company or any other Subsidiary of the Company.

 

(h)                                 No Violation or Default.  Neither the
Company nor any of its Subsidiaries is (i) in violation of its charter or
by-laws or similar organizational documents; (ii) in default, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
similar agreement or instrument to which the Company or any of its Subsidiaries
is a party or by which the Company or any of its Subsidiaries is bound or to
which any of the property or assets of the Company or any of its Subsidiaries
are subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of each of clauses (ii) and (iii) above, for any
such violation or default that would not, individually or in the aggregate, have
a Material Adverse Effect.  Except as disclosed in the Registration Statement
and the Prospectus, to the Company’s knowledge, no other party under any
material contract or other agreement to which it or any of its Subsidiaries is a
party is in default in any respect thereunder where such default would have a
Material Adverse Effect.

 

(i)                                     No Material Adverse Change.  Except for
any information in the Registration Statement superseded by similar information
in the Prospectus or the Issuer Free Writing Prospectuses, if any (including any
document incorporated by reference therein), subsequent to the respective dates
as of which information is given in the Registration Statement, the Prospectus
and the Issuer Free Writing Prospectuses, if any (including any document deemed
incorporated by reference therein), there has not been (i) any Material Adverse
Effect or the occurrence of any development that will result in a Material
Adverse Effect, (ii) any transaction which is material to the Company and the
Subsidiaries taken as a whole, (iii) any obligation or liability, direct or
contingent (including any off-balance sheet obligations), incurred by the
Company or any Subsidiary, which is material to the Company and the Subsidiaries
taken as a whole, (iv) any material change in the capital stock or outstanding
long-term indebtedness of the Company or any of its Subsidiaries other than upon
exercise of outstanding convertible securities or (v) any dividend or
distribution of any kind declared, paid or made on the capital stock of the

 

8

--------------------------------------------------------------------------------


 

Company, other than in each case above in the ordinary course of business or as
otherwise disclosed in the Registration Statement or Prospectus (including any
document deemed incorporated by reference therein).

 

(j)                                    Capitalization.  The issued and
outstanding shares of capital stock of the Company have been validly issued, are
fully paid and nonassessable and, other than as disclosed in the Registration
Statement or the Prospectus, are not subject to any preemptive rights, rights of
first refusal or similar rights.  The Company had an authorized, issued and
outstanding capitalization as set forth in the Registration Statement and the
Prospectus as of the dates referred to therein (other than the grant of
additional options under the Company’s existing stock option plans, or changes
in the number of outstanding shares of Common Stock of the Company due to the
issuance of shares upon the exercise or conversion of securities exercisable
for, or convertible into, Common Stock outstanding on the date hereof) and such
authorized capital stock conforms to the description thereof set forth in the
Registration Statement and the Prospectus.  The description of the capital stock
of the Company in the Registration Statement (as supplemented by the Prospectus)
and the Prospectus is complete and accurate in all material respects.  Except as
disclosed in or contemplated by the Registration Statement, the Prospectus or
the Incorporated Documents (including, for the avoidance of doubt, (i) shares of
Common Stock and options to purchase shares of Common Stock granted under, or
contracts or commitments pursuant to, the Company’s previous or currently
existing stock option and similar benefit plans, (ii) shares underlying the
Warrant issued by the Company to Hercules Technology Growth Capital, Inc. dated
January 7, 2015, and (iii) the Company’s 5.50% Convertible Senior Notes due
2020), as of the date referred to therein, the Company did not have outstanding
any options to purchase, or any rights or warrants to subscribe for, or any
securities or obligations convertible into, or exchangeable for, or any
contracts or commitments to issue or sell, any shares of capital stock or other
securities.

 

(k)                                 Authorization; Enforceability.  The Company
has full legal right, power and authority to enter into this Agreement and
perform the transactions contemplated hereby.  This Agreement has been duly
authorized, executed and delivered by the Company and is a legal, valid and
binding agreement of the Company enforceable in accordance with its terms,
except (i) to the extent that enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles and (ii) that the
enforceability of the indemnification and contribution provisions may be limited
by federal and state securities laws and principles of public policy.

 

(l)                                     Authorization of Placement Shares.  The
Placement Shares, when issued and delivered pursuant to the terms approved by
the board of directors of the Company or a duly authorized committee thereof, or
a duly authorized executive committee, against payment therefor as provided
herein, will be duly and validly authorized and issued and fully paid and
nonassessable, free and clear of any pledge, lien, encumbrance, security
interest or other claim, including any statutory or contractual preemptive
rights, resale rights, rights of first refusal or other similar rights, and will
be registered pursuant to Section 12 of the Exchange Act.  The Placement Shares,
when issued, will conform in all material respects to the description thereof
set forth in or incorporated into the Prospectus.

 

(m)                             No Consents Required.  No consent, approval,
authorization, order, registration or qualification of or with any court or
arbitrator or governmental or regulatory

 

9

--------------------------------------------------------------------------------


 

authority is required for the execution, delivery and performance by the Company
of this Agreement, the issuance and sale by the Company of the Placement Shares,
except for such consents, approvals, authorizations, orders and registrations or
qualifications (i) as may be required under applicable state securities laws or
by the by-laws and rules of the Financial Industry Regulatory Authority
(“FINRA”) or the Exchange in connection with the sale of the Placement Shares by
the Agent, (ii) as may be required under the Securities Act and (iii) as have
been previously obtained by the Company.

 

(n)                                 No Preferential Rights.  Except as set forth
in the Registration Statement and the Prospectus, (i) no person, as such term is
defined in Rule 1-02 of Regulation S-X promulgated under the Securities Act
(each, a “Person”), has the right, contractual or otherwise, to cause the
Company to issue or sell to such Person any Common Stock or shares of any other
capital stock or other securities of the Company, (ii) no Person has any
preemptive rights, resale rights, rights of first refusal, rights of co-sale, or
any other rights (whether pursuant to a “poison pill” provision or otherwise) to
purchase any Common Stock or shares of any other capital stock or other
securities of the Company, (iii)  no Person has the right to act as an
underwriter or as a financial advisor to the Company in connection with the
offer and sale of the Common Stock, and (iv) no Person has the right,
contractual or otherwise, to require the Company to register under the
Securities Act any Common Stock or shares of any other capital stock or other
securities of the Company, or to include any such shares or other securities in
the Registration Statement or the offering contemplated thereby, whether as a
result of the filing or effectiveness of the Registration Statement or the sale
of the Placement Shares as contemplated thereby or otherwise, except, in each
case, for such rights as have been waived on or prior to the date hereof.

 

(o)                                 Independent Public Accounting Firm.  Grant
Thornton LLP (the “Accountant”), whose report on the consolidated financial
statements of the Company is filed with the Commission as part of the Company’s
most recent Annual Report on Form 10-K filed with the Commission and
incorporated by reference into the Registration Statement and the Prospectus,
are and, during the periods covered by their report, were an independent
registered public accounting firm within the meaning of the Securities Act and
the Public Company Accounting Oversight Board (United States).  To the Company’s
knowledge, the Accountant is not in violation of the auditor independence
requirements of the Sarbanes Oxley Act of 2002 (the “Sarbanes-Oxley Act”) with
respect to the Company.

 

(p)                                 Enforceability of Agreements.  To the
knowledge of the Company, all material agreements between the Company and third
parties expressly referenced in the Prospectus are legal, valid and binding
obligations of the Company enforceable in accordance with their respective
terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification provisions of certain agreements may be limited by federal or
state securities laws or public policy considerations in respect thereof.

 

(q)                                 No Litigation.  Except as set forth in the
Registration Statement or the Prospectus, there are no legal, governmental or
regulatory actions, suits or proceedings pending, nor, to the Company’s
knowledge, any legal, governmental or regulatory audits or investigations, to
which the Company or a Subsidiary is a party or to which any property of the
Company or any

 

10

--------------------------------------------------------------------------------


 

of its Subsidiaries is the subject that, individually or in the aggregate, would
have a Material Adverse Effect. and, to the Company’s knowledge, no such
actions, suits or proceedings are threatened by any governmental or regulatory
authority or threatened by others; and there are no pending legal, governmental
or regulatory actions, suits or proceedings or, to the Company’s knowledge,
investigations or audits that are required under the Securities Act to be
described in the Prospectus that are not so described.

 

(r)                                    Consents and Permits.  Except as
disclosed in the Registration Statement and the Prospectus, the Company and its
Subsidiaries have made all filings, applications and submissions required by,
possesses and is operating in compliance with, all approvals, licenses,
certificates, certifications, clearances, consents, grants, exemptions, marks,
notifications, orders, permits and other authorizations issued by, the
appropriate federal, state or foreign governmental or regulatory authorities
(including, without limitation, the United States Food and Drug Administration
(the “FDA”), the United States Drug Enforcement Administration or any other
foreign, federal, state, provincial, court or local government or regulatory
authorities including self-regulatory organizations engaged in the regulation of
clinical trials, pharmaceuticals, biologics or biohazardous substances or
materials) necessary for the ownership or lease of their respective properties
or to conduct its businesses as described in the Registration Statement and the
Prospectus (collectively, “Permits”), except for such Permits the failure of
which to possess, obtain or make the same would not have a Material Adverse
Effect; the Company and its Subsidiaries are in compliance with the terms and
conditions of all such Permits, except where the failure to be in compliance
would not have a Material Adverse Effect; all of the Permits are valid and in
full force and effect, except where any invalidity, individually or in the
aggregate, would not have a Material Adverse Effect; and neither the Company nor
any of its Subsidiaries has received any written notice of proceedings relating
to the limitation, revocation, cancellation, suspension, modification or
non-renewal of any such Permit which, singly or in the aggregate, if the subject
of an unfavorable decision, ruling or finding, would have a Material Adverse
Effect, and has any reason to believe that any such license, certificate, permit
or authorization will not be renewed in the ordinary course.

 

(s)                                   Intellectual Property.  Except as
disclosed in the Registration Statement and the Prospectus, to the Company’s
knowledge, the Company and its Subsidiaries own, possess, license or have other
rights to use all foreign and domestic patents, patent applications, trade and
service marks, trade and service mark registrations, trade names, copyrights,
licenses, inventions, trade secrets, technology, Internet domain names, know-how
and other intellectual property (collectively, the “Intellectual Property”),
necessary for the conduct of their respective businesses as now conducted except
to the extent that the failure to own, possess, license or otherwise hold
adequate rights to use such Intellectual Property would not, individually or in
the aggregate, have a Material Adverse Effect.  Except as disclosed in the
Registration Statement and the Prospectus, to the Company’s knowledge, (i) there
are no rights of third parties to any such material Intellectual Property owned
by the Company and its Subsidiaries; (ii) to the Company’s knowledge, there is
no infringement by third parties of any such owned Intellectual Property;
(iii) there is no pending or, to the Company’s knowledge, threatened action,
suit, proceeding or claim by others challenging the Company’s and its
Subsidiaries’ rights in or to any such Intellectual Property, and the Company is
unaware of any facts which would form a reasonable basis for any such action,
suit, proceeding or claim; (iv) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the

 

11

--------------------------------------------------------------------------------


 

validity or scope of any such owned Intellectual Property; (v) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others that the Company and its Subsidiaries infringe or otherwise
violate any patent, trademark, copyright, trade secret or other proprietary
rights of others; (vi) to the Company’s knowledge, there is no third-party U.S.
patent or published U.S. patent application which contains claims for which an
Interference Proceeding (as defined in 35 U.S.C. §135) has been commenced
against any patent or patent application described in the Prospectus as being
owned by or licensed to the Company; and (vii) the Company and its Subsidiaries
have complied in all material respects with the terms of each agreement pursuant
to which Intellectual Property has been licensed to the Company or such
Subsidiary, and all such agreements are in full force and effect, except, in the
case of any of clauses (i)-(vii) above, for any such rights of or infringement
by third parties or any such pending or threatened suit, action, proceeding or
claim as would not, individually or in the aggregate, result in a Material
Adverse Effect.

 

(t)                                    Clinical Studies.  To the knowledge of
the Company, the pre-clinical and clinical studies and trials conducted by or on
behalf of the Company and each Subsidiary have been and, if still pending, are
being conducted with reasonable care and in accordance with the protocols
submitted to the FDA or comparable governmental authorities and all Applicable
Laws (as defined below); the descriptions of the results of such pre-clinical
and clinical studies and trials contained in the Registration Statement and the
Prospectus are accurate and complete in all material respects and fairly present
the data derived from such pre-clinical and clinical studies and trials; except
to the extent disclosed in the Registration Statement and the Prospectus,
neither the Company nor any Subsidiary is aware of any pre-clinical or clinical
studies or trials, the results of which the Company believes reasonably call
into question the pre-clinical or clinical studies or trials described or
referred to in the Registration Statement and the Prospectus when viewed in the
context in which such results are described; and neither the Company nor any of
the Subsidiaries has received any written notices or correspondence from any
governmental authority requiring the termination, suspension or material
modification of any pre-clinical or clinical study or trial conducted by or on
behalf of the Company or any Subsidiary.

 

(u)                                 Market Capitalization.  At the time the
Registration Statement was originally declared effective, and at the time the
Company’s most recent Annual Report on Form 10-K was filed with the Commission,
the Company met the then applicable requirements for the use of Form S-3 under
the Securities Act, including but not limited to Instruction I.B.1 of Form S-3. 
The Company is not a shell company (as defined in Rule 405 under the Securities
Act) and has not been a shell company for at least 12 calendar months previously
and if it has been a shell company at any time previously, has filed current
Form 10 information (as defined in Instruction I.B.6 of Form S-3) with the
Commission at least 12 calendar months previously reflecting its status as an
entity that is not a shell company.

 

(v)                                 No Material Defaults.  Neither the Company
nor any of the Subsidiaries has defaulted on any installment on indebtedness for
borrowed money or on any rental on one or more long-term leases, which defaults,
individually or in the aggregate, would have a Material Adverse Effect.  The
Company has not filed a report pursuant to Section 13(a) or 15(d) of the
Exchange Act since the filing of its last Annual Report on Form 10-K, indicating
that it (i) has breached any obligation to pay any dividend or sinking fund
installment on preferred stock or (ii) has defaulted on any installment on
indebtedness for borrowed money or on any rental on

 

12

--------------------------------------------------------------------------------


 

one or more long-term leases, which breaches or defaults, individually or in the
aggregate, would have a Material Adverse Effect.

 

(w)                               Certain Market Activities.  Neither the
Company, nor any of the Subsidiaries, nor, to the knowledge of the Company, any
of their respective directors, officers or controlling persons has taken,
directly or indirectly, any action designed, or that has constituted or would
cause or result in, under the Exchange Act or otherwise, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Placement Shares.

 

(x)                                 Broker/Dealer Relationships.  Neither the
Company nor any of the Subsidiaries (i) is required to register as a “broker” or
“dealer” in accordance with the provisions of the Exchange Act or (ii) directly
or indirectly through one or more intermediaries, controls or is a “person
associated with a member” or “associated person of a member” (within the meaning
set forth in the FINRA Manual).

 

(y)                                 No Reliance.  The Company has not relied
upon the Agent or legal counsel for the Agent for any legal, tax or accounting
advice in connection with the offering and sale of the Placement Shares.

 

(z)                                  Taxes.  The Company and each of its
Subsidiaries have filed all federal, state, local and foreign tax returns which
have been required to be filed and paid all taxes shown thereon through the date
hereof, to the extent that such taxes have become due and are not being
contested in good faith, except where the failure to so file or pay would not
have a Material Adverse Effect.  Except as otherwise disclosed in or
contemplated by the Registration Statement or the Prospectus, no tax deficiency
has been determined adversely to the Company or any of its Subsidiaries which
has had, or would have, individually or in the aggregate, a Material Adverse
Effect.  The Company has no knowledge of any federal, state or other
governmental tax deficiency, penalty or assessment which has been asserted or
threatened against it which would have a Material Adverse Effect.

 

(aa)                          Title to Real and Personal Property.  Except as
set forth in the Registration Statement or the Prospectus, the Company and its
Subsidiaries have good and marketable title in fee simple to all items of real
property owned by them, good and valid title to all personal property (excluding
intellectual property, which is the subject of subsection (cc) below) described
in the Registration Statement or Prospectus as being owned by them that are
material to the businesses of the Company or such Subsidiary, in each case free
and clear of all liens, encumbrances and claims, except those matters that
(i) do not materially interfere with the use made and proposed to be made of
such property by the Company and any of its Subsidiaries or (ii) would not,
individually or in the aggregate, have a Material Adverse Effect.  Any real or
personal property described in the Registration Statement or Prospectus as being
leased by the Company and any of its Subsidiaries is held by them under valid,
existing and enforceable leases, except those that (A) do not materially
interfere with the use made or proposed to be made of such property by the
Company or any of its Subsidiaries or (B) would not, individually or in the
aggregate, to have a Material Adverse Effect.

 

(bb)                          Environmental Laws.  Except as set forth in the
Registration Statement or the Prospectus, the Company and its Subsidiaries
(i) are in compliance in all material respects

 

13

--------------------------------------------------------------------------------


 

with any and all applicable federal, state, local and foreign laws, rules,
regulations, decisions and orders relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (collectively, “Environmental Laws”); (ii) have received and are
in compliance in all material respects with all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses as described in the Registration Statement and the
Prospectus; and (iii) have not received notice of any actual or potential
liability for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, except, in
the case of any of clauses (i), (ii) or (iii) above, for any such failure to
comply or failure to receive required permits, licenses, other approvals or
liability as would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(cc)                            Disclosure Controls.  The Company maintains a
system of internal accounting controls designed to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Company’s internal control over financial
reporting is effective and the Company is not aware of any material weaknesses
in its internal control over financial reporting (other than as set forth in the
Prospectus).  Since the date of the latest audited financial statements of the
Company included in the Prospectus, there has been no change in the Company’s
internal control over financial reporting that has materially and adversely
affected, or will materially and adversely affect, the Company’s internal
control over financial reporting (other than as set forth in the Prospectus). 
The Company maintains disclosure controls and procedures (as defined in Exchange
Act Rules 13a-15 and 15d-15) that comply with the applicable requirements of the
Exchange Act.  The Company’s certifying officers have evaluated the
effectiveness of the Company’s controls and procedures as of a date within 90
days prior to the filing date of the Form 10-K for the fiscal year most recently
ended (such date, the “Evaluation Date”).  The Company presented in its
Form 10-K for the fiscal year most recently ended the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date and the
disclosure controls and procedures are effective.

 

(dd)                          Sarbanes-Oxley.  There is and has been no failure
on the part of the Company or, to the knowledge of the Company, any of the
Company’s directors or officers, in their capacities as such, to comply in all
material respects with any applicable provisions of the Sarbanes-Oxley Act of
2002 (the “Sarbanes-Oxley Act”) and the rules and regulations promulgated
thereunder.  Each of the principal executive officer and the principal financial
officer of the Company (or each former principal executive officer of the
Company and each former principal financial officer of the Company as
applicable) has made all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act with respect to all reports, schedules, forms, statements and
other documents required to be filed by it or furnished by it to the
Commission.  For purposes of the preceding sentence, “principal executive
officer” and “principal financial officer” shall have the meanings given to such
terms in the Sarbanes-Oxley Act.

 

14

--------------------------------------------------------------------------------


 

(ee)                            Finder’s Fees.  Neither the Company nor any of
the Subsidiaries has incurred any liability for any finder’s fees, brokerage
commissions or similar payments in connection with the transactions herein
contemplated, except as may otherwise exist with respect to Agent pursuant to
this Agreement.

 

(ff)                              Labor Disputes.  No labor disturbance by or
dispute with employees of the Company or any of its Subsidiaries exists or, to
the knowledge of the Company, is threatened which would result in a Material
Adverse Effect.

 

(gg)                            Investment Company Act.  Neither the Company nor
any of the Subsidiaries is or, after giving effect to the offering and sale of
the Placement Shares, will be an “investment company” as such term are defined
in the Investment Company Act of 1940, as amended (the “Investment Company
Act”).

 

(hh)                          Operations.  The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record keeping and reporting requirements, the money
laundering statutes of all jurisdictions to which the Company or its
Subsidiaries are subject, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency having jurisdiction over the Company (collectively, the
“Money Laundering Laws”), except as would not result in a Material Adverse
Effect; and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 

(ii)                                  Off-Balance Sheet Arrangements.  There are
no transactions, arrangements and other relationships between and/or among the
Company, and/or, to the knowledge of the Company, any of its affiliates and any
unconsolidated entity, including, but not limited to, any structural finance,
special purpose or limited purpose entity (each, an “Off Balance Sheet
Transaction”) that would affect materially the Company’s liquidity or the
availability of or requirements for its capital resources, including those Off
Balance Sheet Transactions described in the Commission’s Statement about
Management’s Discussion and Analysis of Financial Conditions and Results of
Operations (Release Nos.  33-8056; 34-45321; FR-61), required to be described in
the Prospectus which have not been described as required.

 

(jj)                                Underwriter Agreements.  The Company is not
a party to any agreement with an agent or underwriter for any other
“at-the-market” or continuous equity transaction.

 

(kk)                          ERISA.  To the knowledge of the Company, (i) each
material employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that is
maintained, administered or contributed to by the Company or any of its
affiliates for employees or former employees of the Company and any of its
Subsidiaries has been maintained in material compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”); (ii) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred which would
result in a material liability to the Company with respect to any such plan
excluding transactions effected pursuant to a statutory or administrative
exemption; and (iii) for each such

 

15

--------------------------------------------------------------------------------


 

plan that is subject to the funding rules of Section 412 of the Code or
Section 302 of ERISA, no “accumulated funding deficiency” as defined in
Section 412 of the Code has been incurred, whether or not waived, and the fair
market value of the assets of each such plan (excluding for these purposes
accrued but unpaid contributions) equals or exceeds the present value of all
benefits accrued under such plan determined using reasonable actuarial
assumptions; other than, in the case of each of (i), (ii) and (iii) above, as
would not result in a Material Adverse Effect.

 

(ll)                                  Forward-Looking Statements.  No
forward-looking statement (within the meaning of Section 27A of the Securities
Act and Section 21E of the Exchange Act) (a “Forward-Looking Statement”)
contained in the Registration Statement and the Prospectus has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.

 

(mm)                  Agent Purchases.  The Company acknowledges and agrees that
Agent has informed the Company that the Agent may, to the extent permitted under
the Securities Act and the Exchange Act, purchase and sell Common Stock for its
own account while this Agreement is in effect, provided, that (i) no such
purchase or sales shall take place while a Placement Notice is in effect (except
to the extent the Agent may engage in sales of Placement Shares purchased or
deemed purchased from the Company as a “riskless principal” or in a similar
capacity) and (ii) the Company shall not be deemed to have authorized or
consented to any such purchases or sales by the Agent.

 

(nn)                          Margin Rules.  Neither the issuance, sale and
delivery of the Placement Shares nor the application of the proceeds thereof by
the Company as described in the Registration Statement and the Prospectus will
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board of Governors.

 

(oo)                          Insurance.  The Company and each of its
Subsidiaries carry, or are covered by, insurance in such amounts and covering
such risks as the Company and each of its Subsidiaries reasonably believe are
adequate for the conduct of their properties and business.

 

(pp)                          No Improper Practices.  (i) Neither the Company
nor, to the Company’s knowledge, the Subsidiaries, nor to the Company’s
knowledge, any of their respective executive officers has, in the past five
years, made any unlawful contributions to any candidate for any political office
or made any contribution or other payment to any official of, or candidate for,
any federal, state, municipal, or foreign office or other person charged with
similar public or quasi-public duty in violation of any law or of the character
required to be disclosed in the Prospectus; (ii) no relationship, direct or
indirect, exists between or among the Company or, to the Company’s knowledge,
any Subsidiary or any affiliate of any of them, on the one hand, and the
directors, officers and stockholders of the Company or, to the Company’s
knowledge, any Subsidiary, on the other hand, that is required by the Securities
Act or the rules of FINRA to be described in the Registration Statement and the
Prospectus that is not so described; (iii) except as described in the
Registration Statement and the Prospectus, there are no material outstanding
loans or advances or material guarantees of indebtedness by the Company or, to
the Company’s knowledge, any Subsidiary to or for the benefit of any of their
respective officers or directors or any of the members of the families of any of
them; and (iv) neither the Company nor any Subsidiary nor, to the Company’s
knowledge, any employee or agent of the Company or any Subsidiary has made any
payment of funds of the Company or any Subsidiary or received or

 

16

--------------------------------------------------------------------------------


 

retained any funds in violation of any law, rule or regulation (including,
without limitation, the Foreign Corrupt Practices Act of 1977), which payment,
receipt or retention of funds is of a character required to be disclosed in the
Registration Statement or the Prospectus.

 

(qq)                          Status Under the Securities Act.  The Company was
not and is not an ineligible issuer as defined in Rule 405 under the Securities
Act at the times specified in Rules 164 and 433 under the Securities Act in
connection with the offering of the Placement Shares.

 

(rr)                                No Misstatement or Omission in an Issuer
Free Writing Prospectus. Each Permitted Free Writing Prospectus, as of its issue
date and as of each Applicable Time (as defined in Section 25 below), did not,
does not and will not through the completion of the Placement for which such
Permitted Free Writing Prospectus is used, include any information that
conflicted, conflicts or will conflict with the information contained in the
Registration Statement or the Prospectus, including any incorporated document
deemed to be a part thereof that has not been superseded or modified.  The
foregoing sentence does not apply to statements in or omissions from any Issuer
Free Writing Prospectus based upon and in conformity with written information
furnished to the Company by the Agent specifically for use therein.

 

(ss)                              No Conflicts.  Neither the execution of this
Agreement, nor the issuance, offering or sale of the Placement Shares, nor the
consummation of any of the transactions contemplated herein and therein, nor the
compliance by the Company with the terms and provisions hereof and thereof will
conflict with, or will result in a breach of, any of the terms and provisions
of, or has constituted or will constitute a default under, or has resulted in or
will result in the creation or imposition of any lien, charge or encumbrance
upon any property or assets of the Company pursuant to the terms of any contract
or other agreement to which the Company may be bound or to which any of the
property or assets of the Company is subject, except (i) such conflicts,
breaches or defaults as may have been waived and (ii) such conflicts, breaches
and defaults that would not have a Material Adverse Effect; nor will such action
result (x) in any violation of the provisions of the organizational or governing
documents of the Company, or (y) in any material violation of the provisions of
any statute or any order, rule or regulation applicable to the Company or of any
court or of any federal, state or other regulatory authority or other government
body having jurisdiction over the Company, except where the violation would not
have a Material Adverse Effect.

 

(tt)                                Sanctions.  (i) Neither the Company nor any
of its Subsidiaries (collectively, the “Entity”) or, to the Company’s knowledge,
any director, officer, employee, agent, affiliate or representative of the
Entity, is a government, individual, or entity (in this paragraph (tt),
“Person”) that is, or is owned or controlled by a Person that is:

 

(A)  as of the date hereof, the subject of any sanctions administered or
enforced by the U.S. Department of Treasury’s Office of Foreign Assets Control,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctions authority (collectively, “Sanctions”), nor

 

(B)  located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran,
North Korea, Sudan and Syria).

 

17

--------------------------------------------------------------------------------


 

(ii)  The Entity will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person:

 

(A)  to fund or facilitate any activities or business of or with any Person or
in any country or territory that, at the time of such funding or facilitation,
is the subject of Sanctions; or

 

(B)  in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

 

(uu)                          Stock Transfer Taxes.  On each Settlement Date,
all material stock transfer or other taxes (other than income taxes) which are
required to be paid in connection with the sale and transfer of the Placement
Shares to be sold hereunder will be, or will have been, fully paid or provided
for by the Company and all laws imposing such taxes will be or will have been
fully complied with in all material respects.

 

(vv)                          Compliance with Laws.  Each of the Company and its
Subsidiaries: (A) has not received any FDA Form 483, notice of adverse finding,
warning letter, untitled letter or other correspondence or notice from the FDA
or any other governmental authority alleging or asserting noncompliance with any
statutes, rules, or regulations applicable to the ownership, testing,
development, manufacture, packaging, processing, use, distribution, marketing,
labeling, promotion, sale, offer for sale, storage, import, export or disposal
of any product manufactured or distributed by the Company or its Subsidiaries
(“Applicable Laws”) or Permits; (B) has filed, obtained, maintained or submitted
all material reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any Applicable Laws or
Permits; and (C) has not, either voluntarily or involuntarily, initiated,
conducted, or issued or caused to be initiated, conducted or issued, any recall,
market withdrawal or replacement, safety alert, post sale warning, “dear doctor”
letter, or other notice or action relating to the alleged lack of safety or
efficacy of any product or any alleged product defect or violation and, to the
Company’s knowledge, no third party has initiated, conducted or intends to
initiate any such notice or action; except, in the case of each of (A), (B) and
(C), as would not, individually or in the aggregate, have a Material Adverse
Effect.

 

Any certificate signed by an officer of the Company and delivered to the Agent
or to counsel for the Agent pursuant to this Agreement shall be deemed to be a
representation and warranty by the Company, as applicable, to the Agent as to
the matters set forth therein.

 

7.                                      Covenants of the Company.  The Company
covenants and agrees with Agent that:

 

(a)                                 Registration Statement Amendments.  After
the date of this Agreement and during any period in which a Prospectus relating
to any Placement Shares is required to be delivered by Agent under the
Securities Act (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), (i) the Company will
notify the Agent promptly of the time when any subsequent amendment to the
Registration Statement, other than documents incorporated by reference, has been
filed with the Commission and/or has become effective or any subsequent
supplement to the Prospectus has been filed and of any

 

18

--------------------------------------------------------------------------------


 

request by the Commission for any amendment or supplement to the Registration
Statement or Prospectus or for additional information, (ii) the Company will
prepare and file with the Commission, promptly upon the Agent’s reasonable
request, any amendments or supplements to the Registration Statement or
Prospectus that, in such Agent’s reasonable opinion, are necessary or advisable
in connection with the distribution of the Placement Shares by the Agent
(provided, however, that the failure of the Agent to make such request shall not
relieve the Company of any obligation or liability hereunder, or affect the
Agent’s right to rely on the representations and warranties made by the Company
in this Agreement and provided, further, that the only remedy the Agent shall
have with respect to the failure to make such filing shall be to cease making
sales under this Agreement until such amendment or supplement is filed);
(iii) the Company will not file any amendment or supplement to the Registration
Statement or Prospectus relating to the Placement Shares or a security
convertible into the Placement Shares (other than an Incorporated Document)
unless a copy thereof has been submitted to Agent within a reasonable period of
time before the filing and the Agent has not promptly and reasonably objected
thereto (provided, however, that the failure of the Agent to make such
reasonable objection shall not relieve the Company of any obligation or
liability hereunder, or affect the Agent’s right to rely on the representations
and warranties made by the Company in this Agreement and provided, further, that
the only remedy Agent shall have with respect to the failure by the Company to
obtain such consent shall be to cease making sales under this Agreement) and the
Company will furnish to the Agent at the time of filing thereof a copy of any
document that upon filing is deemed to be incorporated by reference into the
Registration Statement or Prospectus, except for those documents available via
EDGAR; and (iv) the Company will cause each amendment or supplement to the
Prospectus to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424(b) of the Securities Act or, in the case of any
document to be incorporated therein by reference, to be filed with the
Commission as required pursuant to the Exchange Act, within the time period
prescribed (the determination to file or not file any amendment or supplement
with the Commission under this Section 7(a), based on the Company’s reasonable
opinion or reasonable objections, shall be made exclusively by the Company).

 

(b)                                 Notice of Commission Stop Orders.  The
Company will advise the Agent, promptly after it receives notice or obtains
knowledge thereof, of the issuance or threatened issuance by the Commission of
any stop order suspending the effectiveness of the Registration Statement, of
the suspension of the qualification of the Placement Shares for offering or sale
in any jurisdiction, or of the initiation or threatening of any proceeding for
any such purpose; and it will use its commercially reasonable efforts to prevent
the issuance of any stop order or to obtain its withdrawal if such a stop order
should be issued.  The Company will advise the Agent promptly after it receives
any request by the Commission for any amendments to the Registration Statement
or any amendments or supplements to the Prospectus or any Issuer Free Writing
Prospectus or for additional information related to the offering of the
Placement Shares, the Registration Statement, the Prospectus or any Issuer Free
Writing Prospectus.

 

(c)                                  Delivery of Prospectus; Subsequent
Changes.  During any period in which a Prospectus relating to the Placement
Shares is required to be delivered by the Agent under the Securities Act with
respect to the offer and sale of the Placement Shares, (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), the Company will comply in all material respects with all
requirements imposed

 

19

--------------------------------------------------------------------------------


 

upon it by the Securities Act, as from time to time in force, and to file on or
before their respective due dates all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Sections 13(a), 13(c), 14, 15(d) or any other provision of or under
the Exchange Act.  If the Company has omitted any information from the
Registration Statement pursuant to Rule 430B under the Securities Act, it will
use its best efforts to comply with the provisions of and make all requisite
filings with the Commission pursuant to said Rule 430B and to notify the Agent
promptly of all such filings.  If during such period any event occurs as a
result of which the Prospectus as then amended or supplemented would include an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances then existing,
not misleading, or if during such period it is necessary to amend or supplement
the Registration Statement or Prospectus to comply with the Securities Act, the
Company will promptly notify Agent to suspend the offering of Placement Shares
during such period and the Company will promptly amend or supplement the
Registration Statement or Prospectus (at the expense of the Company) so as to
correct such statement or omission or effect such compliance if the Company
determines to end such suspension.

 

(d)                                 Listing of Placement Shares.  During any
period in which the Prospectus relating to the Placement Shares is required to
be delivered by the Agent under the Securities Act with respect to the offer and
sale of the Placement Shares, the Company will use its reasonable best efforts
to cause the Placement Shares to be listed on the Exchange.

 

(e)                                  Delivery of Registration Statement and
Prospectus.  The Company will furnish to the Agent and its counsel (at the
expense of the Company) copies of the Registration Statement, the Prospectus
(including all documents incorporated by reference therein) and all amendments
and supplements to the Registration Statement or Prospectus that are filed with
the Commission during any period in which a Prospectus relating to the Placement
Shares is required to be delivered under the Securities Act (including all
documents filed with the Commission during such period that are incorporated by
reference therein), in each case as soon as reasonably practicable and in such
quantities as the Agent may from time to time reasonably request and, at the
Agent’s request, will also furnish copies of the Prospectus to each exchange or
market on which sales of the Placement Shares may be made; provided, however,
that the Company shall not be required to furnish any document (other than the
Prospectus) to the Agent to the extent such document is available on EDGAR.

 

(f)                                   Earnings Statement.  The Company will
comply with the provisions of Section 11(a) and Rule 158 of the Securities Act.

 

(g)                                  Use of Proceeds.  The Company will use the
Net Proceeds as described in the Prospectus in the section entitled “Use of
Proceeds.”

 

(h)                                 Notice of Other Sales.  Without the prior
written consent of Agent, the Company will not, directly or indirectly, offer to
sell, sell, contract to sell, grant any option to sell or otherwise dispose of
any Common Stock (other than the Placement Shares offered pursuant to this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire, Common Stock during the period
beginning on the fifth (5th) Trading Day immediately prior to the date on which
any Placement Notice is delivered to Agent hereunder and ending on the fifth
(5th) Trading Day immediately following the final

 

20

--------------------------------------------------------------------------------


 

Settlement Date with respect to Placement Shares sold pursuant to such Placement
Notice (or, if the Placement Notice has been terminated or suspended prior to
the sale of all Placement Shares covered by a Placement Notice, the date of such
suspension or termination); and will not directly or indirectly in any other
“at-the-market” offering or continuous equity transaction offer to sell, sell,
contract to sell, grant any option to sell or otherwise dispose of any Common
Stock (other than the Placement Shares offered pursuant to this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire, Common Stock prior to the termination of this
Agreement; provided, however, that such restrictions will not be required in
connection with the Company’s issuance or sale of (i) Common Stock, options to
purchase Common Stock or Common Stock issuable upon the exercise of options,
pursuant to any employee or director stock option or benefits plan, stock
ownership plan or dividend reinvestment plan (but not Common Stock subject to a
waiver to exceed plan limits in its dividend reinvestment plan) of the Company
whether now in effect or hereafter implemented, (ii) Common Stock issuable upon
conversion of securities or the exercise of warrants, options or other rights in
effect or outstanding, and disclosed in filings by the Company available on
EDGAR or otherwise in writing to the Agent and (iii) Common Stock or securities
convertible into or exchangeable for shares of Common Stock as consideration for
mergers, acquisitions, other business combinations, joint ventures or strategic
alliances occurring after the date of this Agreement which are not issued for
capital raising purposes.

 

(i)                                     Change of Circumstances.  The Company
will, at any time during the pendency of a Placement Notice, advise the Agent
promptly after it has received notice or obtained knowledge thereof, of any
information or fact that would alter or affect in any material respect any
opinion, certificate, letter or other document required to be provided to the
Agent pursuant to this Agreement.

 

(j)                                    Due Diligence Cooperation.  During the
term of this Agreement, the Company will cooperate with any reasonable due
diligence review conducted by the Agent or its representatives in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior corporate
officers, during regular business hours and at the Company’s principal offices
or such other location mutually agreed to by the parties, as the Agent may
reasonably request.

 

(k)                                 Required Filings Relating to Placement of
Placement Shares.  The Company agrees that on such dates as the Securities Act
shall require, the Company will (i) file a prospectus supplement with the
Commission under the applicable paragraph of Rule 424(b) under the Securities
Act (each and every date such a filing under Rule 424(b) is made, a “Filing
Date”), which prospectus supplement will set forth, within the relevant period,
the amount of Placement Shares sold through the Agent, the Net Proceeds to the
Company and the compensation payable by the Company to the Agent with respect to
such Placement Shares, and (ii) deliver such number of copies of each such
prospectus supplement to each exchange or market on which such sales were
effected as may be required by the rules or regulations of such exchange or
market.

 

(l)                                     Representation Dates; Certificate. 
(1) Prior to the date of the first Placement Notice and (2) each time the
Company:

 

21

--------------------------------------------------------------------------------


 

(i) files the Prospectus relating to the Placement Shares or amends or
supplements (other than a prospectus supplement relating solely to an offering
of securities other than the Placement Shares) the Registration Statement or the
Prospectus relating to the Placement Shares by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of documents
by reference into the Registration Statement or the Prospectus relating to the
Placement Shares;

 

(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing material, amended, audited financial statements or a
material amendment to the previously filed Form 10-K);

 

(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or

 

(iv) files a current report on Form 8-K containing material amended audited
financial information (other than information “furnished” pursuant to Items 2.02
or 7.01 of Form 8-K or to provide disclosure pursuant to Item 8.01 of Form 8-K
relating to the reclassification of certain properties as discontinued
operations in accordance with Statement of Financial Accounting Standards
No. 144) under the Exchange Act (each date of filing of one or more of the
documents referred to in clauses (i) through (iv), a “Representation Date”);

 

the Company shall furnish the Agent (but in the case of clause (iv) above only
if the Agent reasonably determines that the information contained in such
Form 8-K is material) with a certificate dated the Representation Date, in the
form attached hereto as Exhibit 7(l).  The requirement to provide a certificate
under this Section 7(l) shall be waived for any Representation Date occurring at
a time a at which no Placement Notice is pending, which waiver shall continue
until the earlier to occur of the date the Company next delivers a Placement
Notice hereunder (which for any such calendar quarter shall be considered a
Representation Date) and the next occurring Representation Date on which the
Company files its annual report on Form 10-K.  Notwithstanding the foregoing, if
the Company subsequently decides to sell Placement Shares following a
Representation Date when a Suspension was in effect and did not provide the
Agent with a certificate under this Section 7(l), then before the Company
delivers the instructions for the sale of Placement Shares or the Agent sells
any Placement Shares pursuant to such instructions, the Company shall provide
the Agent with a certificate in conformity with this Section 7(l) dated as of
the date that the instructions for the sale of Placement Shares are issued.

 

(m)                             Legal Opinion.  (1) On or prior to the date of
the first Placement Notice and (2) within five (5) Trading Days of each
Representation Date that occurs after the date of the first Placement Notice
with respect to which the Company is obligated to deliver a certificate pursuant
to Section 7(l) for which no waiver is applicable and excluding the date of this
Agreement, the Company shall cause to be furnished to the Agent a written
opinion of Dechert LLP (“Company Counsel”) and Mayer Brown LLP (“Company IP
Counsel”), or, in each case, other counsel reasonably satisfactory to the Agent,
in form and substance reasonably satisfactory to the Agent; provided, however,
the Company shall be required to furnish to Agent no more than one opinion
hereunder per calendar quarter; provided, further, that in lieu of such opinions
for subsequent periodic filings under the Exchange Act, counsel may furnish the
Agent with a letter (a “Reliance Letter”) to the effect that the Agent may rely
on a prior opinion delivered under this Section 7(m) to the same extent as if it
were dated the date of such letter (except that

 

22

--------------------------------------------------------------------------------


 

statements in such prior opinion shall be deemed to relate to the Registration
Statement and the Prospectus as amended or supplemented as of the date of the
Reliance Letter).

 

(n)                                 Comfort Letter.  (1) Prior to the date of
the first Placement Notice and (2) within five (5) Trading Days of each
Representation Date that occurs after the date of the first Placement Notice
with respect to which the Company is obligated to deliver a certificate pursuant
to Section 7(l) for which no waiver is applicable and excluding the date of this
Agreement, the Company shall cause its independent registered public accounting
firm to furnish the Agent letters (the “Comfort Letters”), dated the date the
Comfort Letter is delivered, which shall meet the requirements set forth in this
Section 7(n).  The Comfort Letter from the Company’s independent registered
public accounting firm shall be in a form and substance reasonably satisfactory
to the Agent, (i) confirming that they are an independent registered public
accounting firm within the meaning of the Securities Act and the PCAOB,
(ii) stating, as of such date, the conclusions and findings of such firm with
respect to the financial information and other matters ordinarily covered by
accountants’ “comfort letters” to underwriters in connection with registered
public offerings (the first such letter, the “Initial Comfort Letter”) and
(iii) updating the Initial Comfort Letter with any information that would have
been included in the Initial Comfort Letter had it been given on such date and
modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.

 

(o)                                 Market Activities.  The Company will not,
directly or indirectly, (i) take any action designed to cause or result in, or
that constitutes or would constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of Common
Stock or (ii) sell, bid for, or purchase Placement Shares, or pay anyone any
compensation for soliciting purchases of the Placement Shares other than the
Agent.

 

(p)                                 Investment Company Act.  The Company will
conduct its affairs in such a manner so as to reasonably ensure that neither it
nor any of its Subsidiaries will be or become, at any time prior to the
termination of this Agreement, required to register as an “investment company,”
as such term is defined in the Investment Company Act.

 

(q)                                 No Offer to Sell.  Other than an Issuer Free
Writing Prospectus approved in advance by the Company and the Agent in its
capacity as agent hereunder neither the Agent nor the Company (including its
agents and representatives, other than the Agent in its capacity as such) will
make, use, prepare, authorize, approve or refer to any written communication (as
defined in Rule 405 under the Securities Act), required to be filed with the
Commission, that constitutes an offer to sell or solicitation of an offer to buy
Placement Shares hereunder.

 

(r)                                    Blue Sky and Other Qualifications.  The
Company will use its commercially reasonable efforts, in cooperation with the
Agent, to qualify the Placement Shares for offering and sale, or to obtain an
exemption for the Placement Shares to be offered and sold, under the applicable
securities laws of such states and other jurisdictions (domestic or foreign) as
the Agent may designate and to maintain such qualifications and exemptions in
effect for so long as required for the distribution of the Placement Shares (but
in no event for less than one year from the date of this Agreement); provided,
however, that the Company shall not be obligated to file any general consent to
service of process or to qualify as a foreign corporation or as a dealer in
securities in any jurisdiction in which it is not so qualified or to subject
itself to taxation in

 

23

--------------------------------------------------------------------------------


 

respect of doing business in any jurisdiction in which it is not otherwise so
subject.  In each jurisdiction in which the Placement Shares have been so
qualified or exempt, the Company will file such statements and reports as may be
required by the laws of such jurisdiction to continue such qualification or
exemption, as the case may be, in effect for so long as required for the
distribution of the Placement Shares (but in no event for less than one year
from the date of this Agreement).

 

(s)                                   Sarbanes-Oxley Act.  The Company will
maintain and keep accurate books and records reflecting their assets and
maintain internal accounting controls in a manner designed to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles and including those policies and procedures that
(i) pertain to the maintenance of records that in reasonable detail accurately
and fairly reflect the transactions and dispositions of the assets of the
Company, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit the preparation of the Company’s consolidated financial
statements in accordance with generally accepted accounting principles,
(iii) that receipts and expenditures of the Company are being made only in
accordance with management’s and the Company’s directors’ authorization, and
(iv) provide reasonable assurance regarding prevention or timely detection of
unauthorized acquisition, use or disposition of the Company’s assets that would
have a material effect on its financial statements.  The Company will maintain
disclosure controls and procedures that comply with the requirements of the
Exchange Act.

 

(t)                                    Secretary’s Certificate; Further
Documentation.  On or prior to the date of the first Placement Notice, the
Company shall deliver to the Agent a certificate of the Secretary of the Company
and attested to by an executive officer of the Company, dated as of such date,
certifying as to (i) the Certificate of Incorporation of the Company, (ii) the
Bylaws of the Company, (iii) the resolutions of the Board of Directors of the
Company (or a duly authorized committee thereof) authorizing the execution,
delivery and performance of this Agreement and the issuance of the Placement
Shares and (iv) the incumbency of the officers duly authorized to execute this
Agreement and the other documents contemplated by this Agreement.  Within five
(5) Trading Days of each Representation Date, the Company shall have furnished
to the Agent such further information, certificates and documents as the Agent
may reasonably request and as are typical for a transaction of this nature.

 

8.                                      Payment of Expenses.  The Company will
pay all expenses incident to the performance of its obligations under this
Agreement, including (i) the preparation and filing of the Registration
Statement, including any fees required by the Commission, and the printing or
electronic delivery of the Prospectus as originally filed and of each amendment
and supplement thereto, in such number as the Agent shall deem necessary,
(ii) the printing and delivery to the Agent of this Agreement and such other
documents as may reasonably be required pursuant to this Agreement in connection
with the offering, purchase, sale, issuance or delivery of the Placement Shares,
(iii) the preparation, issuance and delivery of the certificates, if any, for
the Placement Shares to the Agent, including any stock or other transfer taxes
and any capital duties, stamp duties or other duties or taxes payable upon the
sale, issuance or delivery of the Placement Shares to the Agent, (iv) the fees
and disbursements of the counsel, accountants and other advisors to the Company,
(v) the reasonable and documented out-of-pocket fees and disbursements of the
counsel to the Agent, payable upon the execution of this Agreement, in an

 

24

--------------------------------------------------------------------------------


 

amount not to exceed $50,000; (vi) the qualification or exemption of the
Placement Shares under state securities laws in accordance with the provisions
of Section 7(r) hereof, including filing fees, but excluding fees of the Agent’s
counsel, (vii) the printing and delivery to the Agent of copies of any Issuer
Free Writing Prospectus set forth on Exhibit 22 (each a “Permitted Issuer Free
Writing Prospectus”) and the Prospectus and any amendments or supplements
thereto in such number as the Agent shall reasonably deem necessary, (viii) the
preparation, printing and delivery to the Agent of copies of the blue sky
survey, (ix) the fees and expenses of the transfer agent and registrar for the
Common Stock, (x) the filing and other fees incident to any review by FINRA of
the terms of the sale of the Placement Shares including the fees of the Agent’s
counsel (subject to the cap, set forth in clause (v) above), and (xi) the fees
and expenses incurred in connection with the listing of the Placement Shares on
the Exchange.

 

9.                                      Conditions to Agent’s Obligations.  The
obligations of the Agent hereunder with respect to a Placement will be subject
to the continuing accuracy and completeness of the representations and
warranties made by the Company herein (other than those representations and
warranties made as of a specified date or time), to the due performance in all
material respects by the Company of its obligations hereunder, to the completion
by the Agent of a due diligence review reasonably satisfactory to it in its
reasonable judgment, and to the continuing reasonable satisfaction (or waiver by
the Agent in its sole discretion) of the following additional conditions:

 

(a)                                 Registration Statement Effective.  The
Registration Statement shall have become effective and shall be available for
the (i) resale of all Placement Shares issued to the Agent and not yet sold by
the Agent and (ii) sale of all Placement Shares contemplated to be issued by any
Placement Notice.

 

(b)                                 No Material Notices.  None of the following
events shall have occurred and be continuing: (i) receipt by the Company of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus;
(ii) the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or receipt by the Company of notification of the initiation of any
proceedings for that purpose; (iii) receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Placement Shares for sale in any jurisdiction or
receipt by the Company of notification of the initiation of, or a threat to
initiate, any proceeding for such purpose; or (iv) the occurrence of any event
that makes any material statement made in the Registration Statement or the
Prospectus or any material Incorporated Document untrue in any material respect
or that requires the making of any material changes in the Registration
Statement, the Prospectus or material Incorporated Documents so that, in the
case of the Registration Statement, it will not contain any materially untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and,
that in the case of the Prospectus or any material Incorporated Document, it
will not contain any materially untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

25

--------------------------------------------------------------------------------


 

(c)                                  No Misstatement or Material Omission. 
Agent shall not have advised the Company that the Registration Statement or
Prospectus, or any amendment or supplement thereto, contains an untrue statement
of fact that in the Agent’s reasonable opinion is material, or omits to state a
fact that in the Agent’s reasonable opinion is material and is required to be
stated therein or is necessary to make the statements therein not misleading.

 

(d)                                 Material Changes.  Except as contemplated in
the Prospectus, or disclosed in the Company’s reports filed with the Commission,
there shall not have been any material adverse change in the authorized capital
stock of the Company or any Material Adverse Effect or any development that
would cause a Material Adverse Effect, or a downgrading in or withdrawal of the
rating assigned to any of the Company’s securities (other than asset backed
securities) by any “nationally recognized statistical rating organization,” as
such term is defined by the Commission for purposes of Rule 436(g)(2) under the
Securities Act (a “Rating Organization”) or a public announcement by any Rating
Organization that it has under surveillance or review its rating of any of the
Company’s securities (other than asset backed securities), the effect of which,
in the case of any such action by a Rating Organization described above, in the
reasonable judgment of the Agent (without relieving the Company of any
obligation or liability it may otherwise have), is so material as to make it
impracticable or inadvisable to proceed with the offering of the Placement
Shares on the terms and in the manner contemplated in the Prospectus.

 

(e)                                  Legal Opinion.  The Agent shall have
received the opinions of Company Counsel required to be delivered pursuant to
Section 7(m) on or before the date on which such delivery of such opinion is
required pursuant to Section 7(m).

 

(f)                                   Comfort Letter.  The Agent shall have
received the Comfort Letter required to be delivered pursuant to Section 7(n) on
or before the date on which such delivery of such Comfort Letter is required
pursuant to Section 7(n).

 

(g)                                  Representation Certificate.  The Agent
shall have received the certificate required to be delivered pursuant to
Section 7(l) on or before the date on which delivery of such certificate is
required pursuant to Section 7(l).

 

(h)                                 No Suspension.  Trading in the Common Stock
shall not have been suspended on the Exchange and the Common Stock shall not
have been delisted from the Exchange.

 

(i)                                     Other Materials.  On each date on which
the Company is required to deliver a certificate pursuant to Section 7(l), the
Company shall have furnished to the Agent such appropriate further information,
opinions, certificates, letters and other documents as the Agent may reasonably
request and which are usually and customarily furnished by an issuer of
securities in connection with a securities offering of the type contemplated
hereby.

 

(j)                                    Securities Act Filings Made.  All filings
with the Commission required by Rule 424 under the Securities Act to have been
filed prior to the issuance of any Placement Notice hereunder shall have been
made within the applicable time period prescribed for such filing by Rule 424.

 

26

--------------------------------------------------------------------------------


 

(k)                                 Approval for Listing.  The Placement Shares
shall either have been approved for listing on the Exchange, subject only to
notice of issuance, or the Company shall have filed an application for listing
of the Placement Shares on the Exchange at, or prior to, the issuance of any
Placement Notice.

 

(l)                                     FINRA.  If applicable, FINRA shall have
raised no objection to the terms of this offering and the amount of compensation
allowable or payable to the Agent as described in the Prospectus.

 

(m)                             No Termination Event.  There shall not have
occurred any event that would permit the Agent to terminate this Agreement
pursuant to Section 12(a).

 

10.                               Indemnification and Contribution.

 

(a)                                 Company Indemnification.  The Company agrees
to indemnify and hold harmless the Agent, its partners, members, directors,
officers, employees and agents and each person, if any, who controls the Agent
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act as follows:

 

(i)                                     against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, joint or several, arising out
of or based upon any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement (or any amendment thereto), or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary to make the statements therein not misleading, or arising
out of any untrue statement or alleged untrue statement of a material fact
included in any related Issuer Free Writing Prospectus or the Prospectus (or any
amendment or supplement thereto), or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

 

(ii)                                  against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, joint or several, to the
extent of the aggregate amount paid in settlement of any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or of any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission; provided that any
such settlement is effected with the written consent of the Company, which
consent shall not unreasonably be delayed or withheld; and

 

(iii)                               against any and all expense whatsoever, as
incurred (including the reasonable and documented out-of-pocket fees and
disbursements of counsel under this Section 10(a)), reasonably incurred in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above,

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with written information

 

27

--------------------------------------------------------------------------------


 

furnished to the Company by the Agent expressly for use in the Registration
Statement (or any amendment thereto), or in any related Issuer Free Writing
Prospectus or the Prospectus (or any amendment or supplement thereto).

 

(b)                                 Agent Indemnification.  Agent agrees to
indemnify and hold harmless the Company and its directors and each officer of
the Company who signed the Registration Statement, and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act against any and all loss, liability, claim,
damage and expense described in the indemnity contained in Section 10(a), as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendments thereto) or the Prospectus (or any amendment or supplement thereto)
in reliance upon and in conformity with information relating to the Agent and
furnished to the Company in writing by the Agent expressly for use therein.  The
Company hereby acknowledges that the only information that the Agent has
furnished to the Company expressly for use in the Registration Statement, the
Prospectus or any Issuer Free Writing Prospectus (or any amendment or supplement
thereto) are the statements set forth in the seventh and eighth paragraphs under
the caption “Plan of Distribution” in the Prospectus.

 

(c)                                  Procedure.  Any party that proposes to
assert the right to be indemnified under this Section 10 will, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim is to be made against an indemnifying party or parties under this
Section 10, notify each such indemnifying party of the commencement of such
action, enclosing a copy of all papers served, but the omission so to notify
such indemnifying party will not relieve the indemnifying party from (i) any
liability that it might have to any indemnified party otherwise than under this
Section 10 and (ii) any liability that it may have to any indemnified party
under the foregoing provision of this Section 10 unless, and only to the extent
that, such omission results in the forfeiture of substantive rights or defenses
by the indemnifying party.  If any such action is brought against any
indemnified party and it notifies the indemnifying party of its commencement,
the indemnifying party will be entitled to participate in and, to the extent
that it elects by delivering written notice to the indemnified party promptly
after receiving notice of the commencement of the action from the indemnified
party, jointly with any other indemnifying party similarly notified, to assume
the defense of the action, with counsel reasonably satisfactory to the
indemnified party, and after notice from the indemnifying party to the
indemnified party of its election to assume the defense, the indemnifying party
will not be liable to the indemnified party for any legal or other expenses
except as provided below and except for the reasonable costs of investigation
subsequently incurred by the indemnified party in connection with the defense. 
The indemnified party will have the right to employ its own counsel in any such
action, but the fees, expenses and other charges of such counsel will be at the
expense of such indemnified party unless (1) the employment of counsel by the
indemnified party has been authorized in writing by the indemnifying party,
(2) the indemnified party has reasonably concluded (based on advice of counsel)
that there may be legal defenses available to it or other indemnified parties
that are different from or in addition to those available to the indemnifying
party, (3) a conflict or potential conflict exists (based on advice of counsel
to the indemnified party) between the indemnified party and the indemnifying
party (in which case the indemnifying party will not have the right to direct
the defense of such action on behalf of the indemnified party) or (4) the
indemnifying party has not in fact employed counsel to assume the defense of
such action within

 

28

--------------------------------------------------------------------------------


 

a reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable and documented out-of-pocket fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties.  It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable and documented out-of-pocket
fees, disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties.  All such reasonable and documented out-of-pocket fees, disbursements
and other charges will be reimbursed by the indemnifying party promptly as they
are incurred.  An indemnifying party will not, in any event, be liable for any
settlement of any action or claim effected without its written consent.  No
indemnifying party shall, without the prior written consent of each indemnified
party, settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 10 (whether or not any indemnified party is a party
thereto), unless such settlement, compromise or consent (1) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (2) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.

 

(d)                                 Contribution.  In order to provide for just
and equitable contribution in circumstances in which the indemnification
provided for in the foregoing paragraphs of this Section 10 is applicable in
accordance with its terms but for any reason is held to be unavailable from the
Company or the Agent, the Company and the Agent will contribute to the total
losses, claims, liabilities, expenses and damages (including any investigative,
legal and other expenses reasonably incurred in connection with, and any amount
paid in settlement of, any action, suit or proceeding or any claim asserted, but
after deducting any contribution received by the Company from persons other than
the Agent, such as persons who control the Company within the meaning of the
Securities Act, officers of the Company who signed the Registration Statement
and directors of the Company, who also may be liable for contribution) to which
the Company and the Agent may be subject in such proportion as shall be
appropriate to reflect the relative benefits received by the Company on the one
hand and the Agent on the other hand.  The relative benefits received by the
Company on the one hand and the Agent on the other hand shall be deemed to be in
the same proportion as the total net proceeds from the sale of the Placement
Shares (before deducting expenses) received by the Company bear to the total
compensation received by the Agent (before deducting expenses) from the sale of
Placement Shares on behalf of the Company.  If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and the Agent, on the
other hand, with respect to the statements or omission that resulted in such
loss, claim, liability, expense or damage, or action in respect thereof, as well
as any other relevant equitable considerations with respect to such offering. 
Such relative fault shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or the Agent, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission.  The Company and the Agent agree that it would not be just and
equitable if contributions pursuant to this Section 10(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the

 

29

--------------------------------------------------------------------------------


 

equitable considerations referred to herein.  The amount paid or payable by an
indemnified party as a result of the loss, claim, liability, expense, or damage,
or action in respect thereof, referred to above in this Section 10(d) shall be
deemed to include, for the purpose of this Section 10(d), any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 10(c) hereof.  Notwithstanding the foregoing provisions of this
Section 10(d), the Agent shall not be required to contribute any amount in
excess of the commissions received by it under this Agreement and no person
found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.  For purposes of
this Section 10(d), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, partners, employees
or agents of the Agent, will have the same rights to contribution as that party,
and each director of the Company and each officer of the Company who signed the
Registration Statement will have the same rights to contribution as the Company,
subject in each case to the provisions hereof.  Any party entitled to
contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 10(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 10(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought.  Except for a
settlement entered into pursuant to the last sentence of Section 10(c) hereof,
no party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 10(c) hereof.

 

11.                               Representations and Agreements to Survive
Delivery.  The indemnity and contribution agreements contained in Section 10 of
this Agreement and all representations and warranties of the Company and the
Agent herein or in certificates delivered pursuant hereto shall survive, as of
their respective dates, regardless of (i) any investigation made by or on behalf
of the Agent, any controlling persons, or the Company (or any of their
respective officers, directors or controlling persons), (ii) delivery and
acceptance of the Placement Shares and payment therefor or (iii) any termination
of this Agreement.

 

12.                               Termination.

 

(a)                                 The Agent may terminate this Agreement, by
notice to the Company, as hereinafter specified at any time (1) if there has
been, since the time of execution of this Agreement or since the date as of
which information is given in the Prospectus, any change, or any development or
event involving a prospective change, in the condition, financial or otherwise,
or in the business, properties, earnings, results of operations or prospects of
the Company and its Subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, which individually or in the
aggregate, in the sole judgment of the Agent is material and adverse and makes
it impractical or inadvisable to market the Placement Shares or to enforce
contracts for the sale of the Placement Shares, (2) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or

 

30

--------------------------------------------------------------------------------


 

economic conditions, in each case the effect of which is such as to make it, in
the judgment of the Agent, impracticable or inadvisable to market the Placement
Shares or to enforce contracts for the sale of the Placement Shares, (3) if
trading in the Common Stock has been suspended or limited by the Commission or
the Exchange, or if trading generally on the Exchange has been suspended or
limited, or minimum prices for trading have been fixed on the Exchange, (4) if
any suspension of trading of any securities of the Company on any exchange or in
the over-the-counter market shall have occurred and be continuing, (5) if a
major disruption of securities settlements or clearance services in the United
States shall have occurred and be continuing, or (6) if a banking moratorium has
been declared by either U.S. Federal or New York authorities.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 8 (Payment of Expenses), Section 10
(Indemnification and Contribution), Section 11 (Representations and Agreements
to Survive Delivery), Section 17 (Governing Law and Time; Waiver of Jury Trial)
and Section 18 (Consent to Jurisdiction) hereof shall remain in full force and
effect notwithstanding such termination.  If the Agent elects to terminate this
Agreement as provided in this Section 12(a), the Agent shall provide the
required notice as specified in Section 13 (Notices).

 

(b)                                 The Company shall have the right, by giving
ten (10) days notice as hereinafter specified to terminate this Agreement in its
sole discretion at any time after the date of this Agreement.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 8, Section 10, Section 11, Section 17 and
Section 18 hereof shall remain in full force and effect notwithstanding such
termination.

 

(c)                                  The Agent shall have the right, by giving
ten (10) days notice as hereinafter specified to terminate this Agreement in its
sole discretion at any time after the date of this Agreement.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 10, Section 11, Section 17 and Section 18 hereof
shall remain in full force and effect notwithstanding such termination.

 

(d)                                 This Agreement shall remain in full force
and effect unless terminated pursuant to Sections 12(a), (b) or (c) above or
otherwise by mutual agreement of the parties; provided, however, that any such
termination by mutual agreement shall in all cases be deemed to provide that
Section 8, Section 10, Section 11, Section 17 and Section 18 shall remain in
full force and effect.

 

(e)                                  Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided,
however, that such termination shall not be effective until the close of
business on the date of receipt of such notice by the Agent or the Company, as
the case may be.  If such termination shall occur prior to the Settlement Date
for any sale of Placement Shares, such Placement Shares shall settle in
accordance with the provisions of this Agreement.

 

13.                               Notices.  All notices or other communications
required or permitted to be given by any party to any other party pursuant to
the terms of this Agreement shall be in writing, unless otherwise specified, and
if sent to the Agent, shall be delivered to:

 

Cantor Fitzgerald & Co.

499 Park Avenue

 

31

--------------------------------------------------------------------------------


 

New York, New York 10022

Attention:                                         Capital Markets/Jeffrey Lumby

Facsimile:                                         (212) 307-3730

 

with copies to:

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, New York 10022

Attention:                                         Stephen Merkel

General Counsel

Facsimile:                                         (212) 307-3730

 

and with a copy to:

 

Reed Smith LLP

599 Lexington Avenue

New York, New York 10022

Attention:                                         Daniel I. Goldberg, Esq.

Facsimile:                                         (212) 521-5450

 

and if to the Company, shall be delivered to:

 

Egalet Corporation

460 E. Swedesford Road, Suite 1050
Wayne, Pennsylvania 19087

Attention:                                         Stan Musial

Facsimile:                                         (484) 580-6230

 

with a copy to:

 

Dechert LLP

1095 Avenue of the Americas

New York, New York 10036

Attention:                                         David S. Rosenthal, Esq.

Facsimile:                                         (212) 698-3599

 

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose. 
Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid).  For
purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

 

32

--------------------------------------------------------------------------------


 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 13 if sent to the electronic mail address specified
by the receiving party under separate cover.  Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party.  Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

 

14.                               Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the Company and the Agent and their
respective successors and the affiliates, controlling persons, officers and
directors referred to in Section 10 hereof.  References to any of the parties
contained in this Agreement shall be deemed to include the successors and
permitted assigns of such party.  Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.  Neither party may assign its rights or obligations under
this Agreement without the prior written consent of the other party; provided,
however, that the Agent may assign its rights and obligations hereunder to an
affiliate thereof without obtaining the Company’s consent.

 

15.                               Adjustments for Stock Splits.  The parties
acknowledge and agree that all share-related numbers contained in this Agreement
shall be adjusted to take into account any stock split, stock dividend or
similar event effected with respect to the Placement Shares.

 

16.                               Entire Agreement; Amendment; Severability. 
This Agreement (including all schedules and exhibits attached hereto and
Placement Notices issued pursuant hereto) constitutes the entire agreement of
the parties with respect to the subject matter hereof and supersedes all other
prior and contemporaneous agreements and undertakings, both written and oral,
among the parties hereto with regard to the subject matter hereof.  Neither this
Agreement nor any term hereof may be amended except pursuant to a written
instrument executed by the Company and the Agent.  In the event that any one or
more of the provisions contained herein, or the application thereof in any
circumstance, is held by a court of competent jurisdiction to be invalid,
illegal or unenforceable as written, then such provision shall be given full
force and effect to the fullest possible extent that it is valid, legal and
enforceable, and the remainder of the terms and provisions herein shall be
construed as if such invalid, illegal or unenforceable term or provision was not
contained herein, but only to the extent that giving effect to such provision
and the remainder of the terms and provisions hereof shall be in accordance with
the intent of the parties as reflected in this Agreement.

 

17.                               GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS.
SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.  EACH PARTY HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

33

--------------------------------------------------------------------------------


 

18.                               CONSENT TO JURISDICTION. EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH ANY TRANSACTION
CONTEMPLATED HEREBY, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO
THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR
PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE
OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF (CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT
UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.

 

19.                               Use of
Information.                                    The Agent may not provide any
information gained in connection with this Agreement and the transactions
contemplated by this Agreement, including due diligence, to any third party
other than its legal counsel advising it on this Agreement unless expressly
approved by the Company in writing.

 

20.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  Delivery of an
executed Agreement by one party to the other may be made by facsimile
transmission or email of .pdf attachment.

 

21.                               Effect of Headings.  The section and
exhibit headings herein are for convenience only and shall not affect the
construction hereof.

 

34

--------------------------------------------------------------------------------


 

22.                               Permitted Free Writing Prospectuses.  The
Company represents, warrants and agrees that, unless it obtains the prior
consent of the Agent, and the Agent represents, warrants and agrees that, unless
it obtains the prior consent of the Company, it has not made and will not make
any offer relating to the Placement Shares that would constitute an Issuer Free
Writing Prospectus, or that would otherwise constitute a “free writing
prospectus,” as defined in Rule 405, required to be filed with the Commission. 
Any such free writing prospectus consented to by the Agent or by the Company, as
the case may be, is hereinafter referred to as a “Permitted Free Writing
Prospectus.”  The Company represents and warrants that it has treated and agrees
that it will treat each Permitted Free Writing Prospectus as an “issuer free
writing prospectus,” as defined in Rule 433, and has complied and will comply
with the requirements of Rule 433 applicable to any Permitted Free Writing
Prospectus, including timely filing with the Commission where required,
legending and record keeping.  For the purposes of clarity, the parties hereto
agree that all free writing prospectuses, if any, listed in Exhibit 22 hereto
are Permitted Free Writing Prospectuses.

 

23.                               Absence of Fiduciary Relationship.  The
Company acknowledges and agrees that:

 

(a)                                 the Agent is acting solely as agent in
connection with the public offering of the Placement Shares and in connection
with each transaction contemplated by this Agreement and the process leading to
such transactions, and no fiduciary or advisory relationship between the Company
or any of its respective affiliates, stockholders (or other equity holders),
creditors or employees or any other party, on the one hand, and the Agent, on
the other hand, has been or will be created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether or not the
Agent has advised or is advising the Company on other matters, and the Agent has
no obligation to the Company with respect to the transactions contemplated by
this Agreement except the obligations expressly set forth in this Agreement;

 

(b)                                 it is capable of evaluating and
understanding, and understands and accepts, the terms, risks and conditions of
the transactions contemplated by this Agreement;

 

(c)                                  neither the Agent nor its affiliates have
provided any legal, accounting, regulatory or tax advice with respect to the
transactions contemplated by this Agreement and it has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate;

 

(d)                                 it is aware that the Agent and its
affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and the Agent and its affiliates
have no obligation to disclose such interests and transactions to the Company by
virtue of any fiduciary, advisory or agency relationship or otherwise; provided,
that the Agent hereby agrees not to engage in any transaction which would cause
its interests to be in direct conflict with the best interests of the Company;
and

 

(e)                                  it waives, to the fullest extent permitted
by law, any claims it may have against the Agent or its affiliates for breach of
fiduciary duty or alleged breach of fiduciary duty in connection with the sale
of Placement Shares under this Agreement and agrees that the Agent and its
affiliates shall not have any liability (whether direct or indirect, in
contract, tort or otherwise) to it in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on its behalf or in right of it
or the Company, employees or creditors of Company,

 

35

--------------------------------------------------------------------------------


 

other than in respect of the Agent’s obligations under this Agreement and to
keep information provided by the Company to the Agent and the Agent’s counsel
confidential to the extent not otherwise publicly-available.

 

24.                               Representations and Covenants of the Agent. 
The Agent represents, warrants and covenants that it is, and shall continue to
be during the term of this Agreement, duly registered as a broker-dealer with
FINRA, under the Exchange Act and under the applicable statutes and regulations
of each state in which the Placement Shares will be offered and sold, except
such states in which the Agent is exempt from registration or such registration
is not otherwise required.

 

25.                               Definitions.  As used in this Agreement, the
following terms have the respective meanings set forth below:

 

“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to
Rule 433(g) under the Securities Act Regulations.

 

“Rule 164,” “Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),”
“Rule 430B,” and “Rule 433” refer to such rules under the Securities Act
Regulations.

 

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

 

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by the Agent outside
of the United States.

 

[Signature Page Follows]

 

36

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the understanding between the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and the Agent.

 

 

Very truly yours,

 

 

 

EGALET CORPORATION

 

 

 

 

 

By:

/s/ Robert Radie

 

 

Name:

Robert Radie

 

 

Title:

Chief Executive Officer

 

 

 

 

 

ACCEPTED as of the date first-above written:

 

 

 

 

 

CANTOR FITZGERALD & CO.

 

 

 

 

 

By:

/s/ Jeffrey Lumby

 

 

Name:

Jeffrey Lumby

 

 

Title:

Senior Managing Director

 

SIGNATURE PAGE

 

EGALET CORPORATION — SALES AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

--------------------------------------------------------------------------------

 

Form of Placement Notice

 

--------------------------------------------------------------------------------

 

From:

Egalet Corporation

 

 

To:

Cantor Fitzgerald & Co.

 

Attention: [·]

 

 

Subject:

Placement Notice

 

 

Date:

[·], 2015

 

Ladies and Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Egalet Corporation, a Delaware corporation (the “Company”),
and Cantor Fitzgerald & Co. (“Agent”), dated July [·], 2015, the Company hereby
requests that the Agent sell up to [·] of the Company’s Common Stock, par value
$0.001 per share, at a minimum market price of $[·] per share, during the time
period beginning [month, day, time] and ending [month, day, time].

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

--------------------------------------------------------------------------------

 

Compensation

 

--------------------------------------------------------------------------------

 

The Company shall pay to the Agent in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount of 3.0% of the aggregate gross proceeds
from each sale of Placement Shares.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

--------------------------------------------------------------------------------

 

Notice Parties

 

--------------------------------------------------------------------------------

 

The Company

 

Robert Radie

 

Stan Musial

 

With copies to:

 

David Rosenthal, Dechert LLP

 

The Agent

 

Jeff Lumby (jlumby@cantor.com)

 

Josh Feldman (jfeldman@cantor.com)

 

Sameer Vasudev (svasudev@cantor.com)

 

With copies to:

 

CFControlledEquityOffering@cantor.com

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

--------------------------------------------------------------------------------

 

Subsidiaries

 

--------------------------------------------------------------------------------

 

Incorporated by reference to Exhibit 21.1 of the Company’s most recently filed
Form 10-K.

 

--------------------------------------------------------------------------------


 

Exhibit 22

 

Permitted Issuer Free Writing Prospectus

 

None.

 

--------------------------------------------------------------------------------